 

--------------------------------------------------------------------------------

EXHIBIT 10.35
 
SECOND AMENDMENT TO LEASE
 
This Second Amendment to Lease ("this Amendment"), dated as of March 5, 2010, is
made and entered into by and between CSS Properties, LLC ("Landlord") and
Cellynx, Inc.  ("Tenant") with reference to the following facts and matters:
 
A. Landlord and Tenant entered into that certain Full Service OfficeLease dated
February 21, 2008, (the "Lease") for the premises located within 5047 Robert J.
Mathews Pkwy, Suite 400, El Dorado Hills, California (the "Premises").
 
B. Landlord and Tenant desire to amend the Lease as set forth below.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereby agree to amend the Lease as follows:
 
1.
       Renewal Term. The Renewal Term of Lease shall commence April 1, 2010 and
continue through March 31, 2012.

 
2.
       Rent. Monthly Full Service Rent shall continue as follows:

 
Rental Period
Monthly Rent
April 1, 2010 — March 31, 2011
$1,962.50
April 1, 2011 — March 31, 2012
$2,041.00

 
3.
Tenant Improvements. Landlord, at Landlord's sole cost and expense, shall have
the carpets professionally cleaned one time during Renewal Term upon Tenant's
request. Landlord shall not incur any costs for moving Tenant's personal
property.

 
4.
        Option to Extend.

 
a.  
Tenant shall have the option to renew the Lease for one (1) additional two- (2)
year period under the same terms and conditions except for the Monthly Rent
which shall begin at one hundred percent (100%) of "Fair Market Value",
increasing annually thereafter by $.05 per rentable square foot. Tenant shall
provide Landlord with written notification of Tenant's intent to exercise said
option no later than six (6) months prior to the expiration of the then current
lease term.

 
b.  
Fair Market Value. The term "Fair Market Value" shall mean the monthly amount
per rentable square foot that a willing, comparable, non-equity tenant would pay
and a willing lessor of a comparable property in the marketplace would accept at
arm's length, giving appropriate consideration to rental rates, the type of
escalation clauses (including, but not limited to, operating expenses and real
estate taxes), abatement provisions reflecting free rent, in any, length of
term, size and location of premises being leased, tenant improvement allowances,
if any, and any other generally-applicable terms and conditions of tenancy for
the space in question.

 
 
 
Page 1 of 2

--------------------------------------------------------------------------------

 
 
5.        
Subleasing & Assignment Rights. Tenant shall have the right to assign or
sublease all or any portion of the Premises during the initial lease term and
any renewal term without the consent of Landlord to (a) any entity resulting
from a merger or consolidation; (b) any entity succeeding in the business and
assets of the tenant; or (c) any subsidiary or affiliate. Any other assignment
or sublease will be made with the proper written consent of the Landlord, which
consent shall not be unreasonably withheld or delayed. Tenant shall retain the
profit from any sublease or assignment during the lease term.

 
6.        
Heating, Ventilation & Air-Conditioning ("HVAC"). There shall be no additional
HVAC costs during Tenant's standard business hours. The standard hours of
operation for Tenant are Monday through Friday 8:00 a.m. to 6:00 p.m. and
Saturday 8:00 a.m. to 1:00 p.m. After hours HVAC charges shall be based upon
Landlord's direct cost.

 
7.        
Broker(s). Landlord shall pay to Lee & Associates — Irvine, Inc., who is
representing Tenant, a commission of Two Percent (2%) of the twenty four (24)
month Renewal Term gross lease amount. Landlord shall pay to Cemo Commercial,
Inc. (DRE Lic #01157779), who is representing Landlord, a renewal brokerage fee
as set forth in a separate written agreement between Landlord and Broker. Said
payments shall be made upon full execution of this Second Amendment to Lease and
receipt of invoicing by respective Brokers.

 
8.        
Brokerage Disclosure. All parties acknowledge that Sammy F. Cemo is the CEO of
the real estate brokerage firm, Cemo Commercial, Inc. and is also a member of
CSS Properties, LLC.

 
9.        
Remaining Provisions. Except as to the matters contained in this Amendment, all
other terms, conditions, covenants and obligations as contained in the Lease
shall remain in full force and effect.

 
10.        
Conflict of Terms. In the event of any conflict between the terms and provisions
of this Amendment and the terms and provisions of the Lease (any prior
amendments/addendums thereto), the terms and provisions of this Amendment shall
prevail.

 
11.        
Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which shall constitute a single
instrument.

 
IN WITNESS WHEREOF, this Amendment is executed as of the dates written below.
 
 
LANDLORD
 
TENANT
CSS Properties, LLC
 
Cellynx, Inc.
     
By: /s/ Sammy F. Cemo         
 
/s/ Daniel Ash      
Sammy F. Cemo, Member
 
Print: Daniel Ash
Title: President & CEO
Dated: 3-16-10
 
Dated: 3/8/2010

 


 
Page 2 of 2

--------------------------------------------------------------------------------


 